t c memo united_states tax_court mario kelvin arredondo petitioner v commissioner of internal revenue respondent docket no filed date mario kelvin arredondo pro_se richard s goldstein and michael l boman for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted as supplemented filed pursuant to rule petitioner resided in carthage missouri at the time that the petition was filed with the court respondent's notice_of_deficiency respondent issued a notice_of_deficiency to petitioner dated date in said notice respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number the deficiencies in income taxes which include deficiencies in self-employment taxes are based on respondent's determination that petitioner failed to report income as reflected in the following schedules amount income payor wage sec_2 pizza hut dollar_figure nonemployee compensation carthage press big_number other self- employment income big_number 2respondent has given petitioner credit for amounts withheld from his taxes insofar as his ultimate tax_liability is concerned however the determination of a statutory deficiency does not take such amounts into account see sec_6211 amount income payor wage sec_3 pizza hut dollar_figure nonemployee compensation carthage press big_number kansas city star big_number other self- employment income big_number 3see supra note amount income payor interest boatmen's bank dollar_figure united missouri bank nonemployee compensation carthage pre sec_994 kansas city star big_number apc mo holdings inc kirksville publishing other self- employment income big_number the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure to timely file income_tax returns for the taxable years in issue was not due to reasonable_cause finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the required amount of estimated_taxes for the taxable years in issue petitioner's petition petitioner filed his petition on date the crux of petitioner's position is that nothing in subtitle a of the internal_revenue_code makes him liable for any income taxes because inter alia the income_tax is an excise_tax that can be assessed only against those who are either licensed or incorporated thus the petition includes the following allegations no where in subtitle a can a code be found making me liable for an income_tax the mission statement of the internal_revenue_service stating that the income_tax relied upon voluntary compliance and a statement from the head of the alcohol and tobacco_tax division of the irs which in essence showed that the income_tax is voluntary as opposed to the alcohol and tax which is enforced errors in the original since i'm not enjoying any corporate privileges nor am i engaged in any privileged occupation that income or earnings from the exercise of common right could not be taxed as an excise or otherwise errors in the original respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on date shortly after respondent filed her motion to dismiss the court issued and served an order calendaring respondent's motion for hearing and also directing petitioner to respondent subsequently supplemented her motion to dismiss to account for a computational error in the determination of the deficiency for respondent now contends that the deficiency for that year should be dollar_figure rather than dollar_figure as determined in the notice_of_deficiency file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based petitioner failed to respond to the court's order respondent's motion to dismiss was called for hearing pursuant to notice in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion petitioner did not appear at the hearing however he did file a rule c statement with the court shortly before the hearing in his rule c statement petitioner again reiterated his claim that individuals are not liable for any income_tax thus petitioner's rule c statement includes the following statements after extensive research i cannot find any code or section of a code that states that individuals are required to file or pay income taxes or is liable for the tax since no code or section of a code states that individuals are liable for income taxes require to file a return or require to pay such a tax the only conclusion that i can see is that i am not liable for such tax or require to file a return or require to pay for such tax as set forth by code sec_6011 and the privacy_act errors in the original discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and any addition_to_tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning his liability for the taxable years in issue unfortunately petitioner failed to respond to the court's order we see no need to catalog petitioner's arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that individuals are subject_to the income_tax under subtitle a of the internal_revenue_code e g zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir see sec_1 a - d moreover petitioner's claim that the income_tax is an excise_tax that can only be assessed against those who are either licensed or incorporated is frivolous 756_f2d_38 6th cir affg tcmemo_1983_473 because the petition fails to state a claim upon which relief can be granted we will grant respondent's motion to dismiss as supplemented see 747_f2d_478 8th cir we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition and the rule statement consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite in order to reflect the foregoing an order of dismissal and decision will be entered see supra note
